Citation Nr: 1524946	
Decision Date: 06/10/15    Archive Date: 06/19/15

DOCKET NO.  03-08 554A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Whether there is new and material evidence sufficient to reopen the claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for loss of use of penile functionality.

4.  Entitlement to service connection for a cardiac disease.

5.  Entitlement to service connection for psychiatric disorder other than PTSD. 

6.  Entitlement to service connection for hepatocellular carcinoma.

7.  Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disabilities.



REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from August 1959 to August 1963.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of June 2002, March 2011, November 2011, and February 2013 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, and San Diego, California.

In October 2007 and February 2010, the Board remanded the case for further development.

A claim of service connection for bipolar disorder may encompass claims for service connection for all diagnosed psychiatric disorders.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  However, PTSD was expressly denied, previously.  Accordingly, the Board has recharacterized the issues.  

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.



REMAND

In November 2014, the Veteran was scheduled for a hearing before a Veterans Law Judge in St. Petersburg, Florida.  In July 2014, the Veteran's representative notified VA that the Veteran had relocated to California and in October 2014, approximately two weeks before the hearing was schedule in St. Petersburg, Florida, the Veteran's representative again notified VA that the Veteran had moved to California and asked that the hearing be rescheduled in the San Diego Regional Office.  In light of the timely request for rescheduling, the Board finds it necessary to remand the case to schedule the Veteran for his requested hearing.  

Accordingly, the case is REMANDED for the following action:

Scheduled the Veteran for hearing at the RO in San Diego, California.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

